United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-3334
                                   ___________

Rene R. Belasco,                        *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
George Snyder, Warden, F.C.I.           *
Forrest City, Arkansas,                 *        [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                          Submitted: February 4, 2000

                               Filed: February 15, 2000
                                   ___________

Before McMILLIAN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                          ___________

PER CURIAM.

     Rene Belasco, a federal inmate, appeals the district court’s1 dismissal of his 28
U.S.C. § 2241 petition for a writ of habeas corpus. We conclude that the filing of an


      1
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas, adopting the findings and recommendation of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District of
Arkansas.
Immigration and Naturalization Service (INS) detainer with federal prison officials,
merely notifying them that the INS will in the future make a decision regarding Mr.
Belasco’s deportation, does not create custody supporting habeas corpus jurisdiction;
and, without deciding whether the INS detainer adversely affected Mr. Belasco’s
custody and security classifications, we note that prison officials may consider an INS
detainer in assessing such classifications. See Mohammed v. Sullivan, 866 F.2d 258,
260 (8th Cir. 1989) (filing INS detainer with prison officials does not constitute
technical custody for purpose of habeas jurisdiction; prison officials may consider INS
detainer in assessing prisoner’s classifications); Campillo v. Sullivan, 853 F.2d 593,
595 (8th Cir. 1988) (prisoner may not challenge detainer via habeas corpus until he is
placed in INS custody, which will not occur until prisoner is released from present term
of confinement), cert. denied, 490 U.S. 1082 (1989). Mr. Belasco’s apparent argument
that the INS has no authority to deport him because he did not commit an aggravated
felony is not ripe for judicial review, as a final removal order has not been issued. See
8 U.S.C. § 1252(b)(9) (judicial review of questions of law and fact arising from action
taken or proceeding brought to remove alien shall be available only in judicial review
of final order under this section). Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-